Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shuichi in JP.

Regarding Claim 1:  Shuichi teaches the creation of magnetic powders according to the formula Ra(Fe1-bTib)17Ny, wherein R is chosen from Y, La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb and Lu,  a is between 1.9 and 2.2, B is between 0.005 and 0.04, and y is between 2.8 and 3 (See Paragraph 13-15).  Thus Shuichi teaches an overlapping range of compositions, wherein R is chosen from an overlapping set of elements.  Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Those of ordinary skill in the art would only be required to select from the overlapping portion of the range to arrive at the invention as claimed.  Shuichi teaches that rare earth iron nitride powders are anisotropic magnets in nature (See Background Art).  Shuichi teaches that the creation of the magnetic powders includes the precipitations of the composition, wherein the as-created particles are in the form of secondary particles (See Paragraph 21).  A secondary particle includes a plurality of primary particles associated with one another and thus contains primary particles centrally located, core portion, and primary particles in the peripheral portion of the secondary particle.  Shuichi teaches that the secondary particles are created from a homogenous material described above, which includes R, Fe, Ti, and N in all of the primary particles, including those centrally located (core) particles and peripheral particles.
Regarding Claim 3-4:  Shuichi teaches that almost all of the particles have a size in the range from 0.1 to 10 microns.  It would have been obvious to those of ordinary skill in the art to create a particle size distribution such that all of the particles were within the preferred range of the prior art (See Paragraph 21).

Regarding Claim 5:  Shuichi teaches that the average particle diameter is from 0.1 to 4 microns.  

Regarding Claim 6:  Shuichi teaches the creation of magnetic powders according to the formula Ra(Fe1-bTib)17Ny, wherein R is chosen from Y, La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb and Lu,  a is between 1.9 and 2.2, B is between 0.005 and 0.04, and y is between 2.8 and 3 (See Paragraph 13-15).  The instant claims are set forth in terms of molar% (Fe amount is 100 and other components are subtracted from the value of Fe).  The minimum number of moles of constituent elements in Shuichi is 17+1.9+2.8=21.7 and the maximum moles is 17+2.2+3=22.2.  The molar amount of each component is determined at these values.  The value of a may be between 1.9/21.7 or 8.7 to 2.2/22.2 or 9.9.  The value of y may range from 2.8/21.7 or 12.9 to 3/22.2 or 12.5.  The titanium content in all compositions may be less than 1 mol% (0.005).  As can be seen in these examples, the composition of Shuichi at least overlaps the claimed compositions.  Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Those of ordinary skill would only be required to select from the overlapping portion of the range to arrive at the composition as claimed (See Paragraph 13-15).  
Regarding Claim 7:  Shuichi teaches that R may be selected from a group including Sm (See Paragraph 13-15).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The claims  are directed to a secondary particle having a heterogeneous composition, wherein interior primary particles have a first composition including Titanium, while exterior particles do not include Titanium.  While Shuichi teaches the creation of secondary particles of the claimed composition, the secondary particles of Shuichi would contain Ti in both the central and peripheral primary particles.  All of the particles of Shuichi require Titanium and it would not have been obvious to arbitrarily include Titanium in only the interior of the secondary particles.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585. The examiner can normally be reached M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew E. Hoban/Primary Examiner, Art Unit 1734